Citation Nr: 0408670	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1952 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1996 and August 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  This case was 
previously before the Board and remanded in April 2000 and 
August 2003 for further evidentiary development.  

In response to recent regulatory amendments, the Board herein 
REMANDS the case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for further evidentiary 
development and adjudication.  VA will notify the appellant 
if further action is required.  


REMAND

VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising that portion of the criteria 
applicable to the musculoskeletal system addressing 
disabilities of the spine.  The intended effect of this 
action was to ensure the criteria used current medical 
terminology and unambiguous criteria, and that it reflected 
recent medical advances.  The amended criterion is effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  

The RO has not adjudicated the claim for an increased rating 
for service-connected lumbosacral strain, currently evaluated 
as 40 percent disabling, based on this new criteria effective 
September 26, 2003.  Moreover, because the claim of 
unemployability claim is predicated on adjudication of the 
lumbosacral strain claim, that issue is deferred pending 
completion of this adjudication.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  If determined by the RO necessary to 
substantiate the claim, then the 
appellant should be scheduled for 
appropriate a VA examination to determine 
the nature and severity of the 
lumbosacral strain, and whether the 
service-connected lumbosacral strain 
results in individual unemployability.  
Send the claims folder to the physician 
for review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
physician to comment on the presence or 
absence of symptomatology listed in 
applicable criteria of the amended 
regulations.  Ask the physician to opine 
- based on review of the evidence of 
record and using her or his professional 
expertise - whether the appellant's 
lumbar symptomatology results in 
individual unemployability.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims de novo.  
In readjudicating the claim for an 
increased rating for lumbosacral strain, 
the RO must consider the applicability of 
the old criteria, as well as the amended 
criteria.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



